

117 S1485 IS: Linear Generator Parity Act
U.S. Senate
2021-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1485IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to include fuel cells using electromechanical processes for purposes of the energy tax credit.1.Short titleThis Act may be cited as the Linear Generator Parity Act.2.Including fuel cells using electromechanical processes for purposes of the energy tax credit(a)In generalParagraph (1) of section 48(c) of the Internal Revenue Code of 1986 is amended—(1)in subparagraph (A)(i), by inserting or electromechanical after electrochemical, and(2)in subparagraph (C)—(A)by inserting , or linear generator assembly, after a fuel cell stack assembly, and(B)by striking electrochemical means and inserting electrochemical or electromechanical means without the use of rotating parts.(b)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.